Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed January 25, 2022.  Claims 16-35 were added and claims 1-15 were cancelled, rendering claims 16-35 pending.

Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on January 25, 2022, has been considered and initialed by the Examiner. 

Restriction

3.	Newly submitted claims 16-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: A method for manufacturing a device to be worn on apparel is a different invention than a modular identification system.

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by extruding a reflective background layer, providing a mask layer and laminating the mask layer over the reflective background layer.  The process as claimed can be used to make insulation or building material.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phillips (U.S. 6,191,200) as evidenced by Li et al (U.S. 2018/0339251).
Phillips discloses a protective polymer layer which can include polyvinyl chloride (claims 5 and 15 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips) where the filter has color (opaque, claim 19 of Phillips).  Phillips discloses the film comprising opaque white material (identification feature) (column 6, lines 18-22).  Phillips discloses a backing layer (column 2, lines 65-67).  Phillips discloses a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips).  
Phillips does not disclose the filter has voids.  Li teaches the prevalence of voids or air pockets within each filter layer (paragraph 80).  It would have been obvious to one of ordinary skill in the art to have employed the filter layer, as taught in Li, for the filter layer of Phillips because they are functional equivalents and to better determine the compositional gradient of the filter material (paragraph 80), as in claims 26-28.
Concerning claim 29, Phillips discloses a protective polymer layer which can include polyvinyl chloride (claims 5 and 15 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips). In claim 29, the phrase, “heat sealed over the front side of the reflective background layer” introduces a process limitation to the product claim. 
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a reflective background layer and a mask layer.  The reference suggests such a product because Phillips discloses a protective polymer layer which can include polyvinyl chloride (claims 5 and 15 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips) where the filter has color (opaque, claim 19 of Phillips).  
Concerning claim 30, Phillips discloses retroreflective materials (column 2, lines 4-5).
Concerning claim 31, Phillips discloses a protective polymer layer which can include polyvinyl chloride (claims 5 and 15 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips) where the filter has color (opaque, claim 19 of Phillips). In claim 31, the phase, “allows infrared light…through the filter layer” constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
Concerning claim 32, Phillips discloses a protective polymer layer which can include polyvinyl chloride (claims 5 and 15 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips) where the filter has color (opaque, claim 19 of Phillips). In claim 31, the phase, “ at least one side of a hook and loop fastener” introduces a process limitation to the product claim. 
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a reflective background layer and a mask layer.  The reference suggests such a product because Phillips discloses a protective polymer layer which can include polyvinyl chloride (claims 5 and 15 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips) where the filter has color (opaque, claim 19 of Phillips).  
	Concerning claim 33, Phillips discloses a backing layer (column 2, lines 65-67).  Phillips discloses a light source (column 2, lines 4-19).

Claim Objection

6.	Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited multi-layer identification patch further including at least one light emitting diode (LED).  The closest prior art does not teach or suggest the recited multi-layer identification patch further where the internal light source comprises a chemiluminescent material.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Response to Arguments

7.	The rejection made under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn due to Applicant cancelling claims 6 and 15.
	The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (U.S. 6,191,200) is withdrawn due to Applicant cancelling claims 1-2.
The rejection made under 35 U.S.C. 103(a) as being unpatentable over Phillips (U.S. 6,191,200) is withdrawn due to Applicant cancelling claims 3-10 and 12-15.
The objection of claim 11 is withdrawn due to Applicant cancelling claim 11.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781